DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 12-13, 23-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Patent 20140235997A1) in view of Ritland (US Patent Pub. 20030236447A1).
Smith discloses a cannula capable of being used for kyphoplasty (cannula with image markers to indicate expandable device size) (Page 4-5 Par. [0045]).  Specifically in regards to claims 1 and 3, Smith discloses the cannula (10) comprising: a shaft (12) extending along a longitudinal axis between opposite first and second end surfaces (see Fig. 1 below), the shaft 


    PNG
    media_image1.png
    490
    854
    media_image1.png
    Greyscale

Figure 1: Smith demonstrating the three portions of the scoop and the second end surface of the shaft.

Ritland in regards to claim 1, discloses a cannula (10) comprising having a scoop (14) comprising opposite first and second sidewalls (see Fig. 2 below) each extending from the second end surface (end adjacent the 70’) of the shaft (12), the first and second sidewalls including first and second top surfaces (Fig. 2 below), the top surfaces extending parallel to one another along at least a portion of the scoop (14), the scoop (14) comprising an arcuate inner surface (inner surface of 14) and having a the third portion including a rib (70’) having a radius of curvature that is less than a radius of curvature of the first portion or the second portion (As can be seen in Fig. 11A-12, the guide portion 14 has a tool guide 70’ that extends along its entire length, and is sized to allow tap 33 to fit therein and be guided to the surgical site. Also, as can be seen in Fig. 11A-12, the lower medial face 25 has a first and second portions, see Fig. 3 below, with a larger overall curvature than the radius of curvature of groove 70’. This is since the guide portion 14 overall is able to accept tools that are larger than the tap 33.  In addition, as seen claim 3, Ritland discloses wherein the rib (70’) is positioned equidistant between the first and second side surfaces (Fig. 2 below and Fig. 12).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arcuate portion of the scoop portion (14) of Smith by adding the tool groove of Ritland in order to have a plane against which the shaft of a tool can be used by a surgeon to align and guide the tool to the internal surgical site (Page 4 Para. [0054]).

    PNG
    media_image2.png
    504
    667
    media_image2.png
    Greyscale

Figure 2: Ritland demonstrating the side portions and top surfaces of the scoop.

In regards to claim 6, Smith discloses wherein the arcuate inner surface (surface between first and second portions, Fig. 1 above) is positioned between the top surfaces (As can be seen in Fig. 1 above and Fig. 1, the arcuate inner surface is between the first and second portions.) (Fig. 1 above and Fig. 1).
In regards to claim 7, Smith in view of Ritland disclose a device capable of being used in a kyphoplasty kit.  Specifically, the combination discloses the cannula recited in claim 1. However, the combination is silent as to multiple ribs.  Ritland further discloses wherein the rib (70’) includes a plurality of ribs (70’, 36) (Ritland discloses wherein the retractor has a tool groove 70’ that extends the full length of the portion 14, and includes grooves 36.) (Fig. 11-12 
In regards to claim 8, Smith discloses wherein the shaft (12) and the scoop (14) comprise super-elastic nitinol (Page 2 Para. [0023]).
In regards to claim 9, Smith in view of Ritland disclose a device capable of being used in a kyphoplasty kit.  Specifically, the combination discloses the cannula recited in claim 1.  Smith further discloses a balloon catheter (208); a stylet; and a position indicator (206) (Smith recites that the cannula 10 can be used with a balloon, and as can be seen in Fig. 5A-5B a cannula 200 having a similarly shaped scoop 220 is shown utilizing a balloon 208 attached to an inflation tube is shown. Markers 206 are used to determine the position and how filled the balloon is. In addition, Smith recites the use of a k-wire which can act as a stylet to stabilize the cannula.)  (Fig. 5A-5B; and Page 3 Para. [0028], Page 3 Para. [0033]- Page 4 Para. [0038], Page 5 Para. [0046] and [0048]).
In regards to claim 10, Smith discloses wherein the balloon catheter (208) comprises a tube and a balloon that is coupled to an end of the tube (Page 4 Para. [0038]).
In regards to claim 12, Smith discloses wherein the balloon catheter (208) includes a tube that is positioned within the lumen and a balloon (208) that is coupled to an end of the tube such that the balloon (208) directly engages the scoop (220) (Smith discloses the use of a balloon with 
In regards to claim 13, Smith discloses wherein the balloon (208) has a maximum diameter when the balloon is in an inflated orientation that is greater than a maximum diameter of the lumen (Fig. 5A-5B).
In regards to claim 23-24, Smith in view of Ritland disclose a cannula with a scoop having an arcuate inner surface as disclosed above with a the first, second, and third portions having a thickness. However, the combination is silent as to the thickness of the third portion being wither greater or less than the thickness of the first or second portions.  It would have been obvious to modify the scoop (14) Smith to have the thickness of the third portion be either greater than or less than the thickness of the first or second portions since the thickness of the scoop is interpreted as an obvious matter of design choice absent persuasive evidence that the specific thickness is significant as demonstrated in Para. [0045] in the applicant’s specification.
In regards to claim 28, Smith in view of Ritland disclose a cannula with a scoop having an arcuate inner surface as disclosed above with first, second, and third portions having a thickness wherein the third portion has a single rib as disclosed above.  Smith further recites wherein a portion of the arcuate inner surface between the second end (surface of 26) and the third portion has a continuous radius of curvature from the first top surface to the second top surface (top surfaces of sidewalls, Fig. 1 above) (Fig. 1 above and Fig. 1).

Claims 11 Smith in view of Ritland as applied to claim 9 above, and further in view of Broome et al (US Patent 20130013007A1).
Smith in view of Ritland disclose a cannula with a scoop having an arcuate inner surface as disclosed above that is capable of being used in a kyphoplasty (Smith: Page 4-5 Para. [0045]). However, the combination is silent as to the balloon catheter having an outer and inner tube, or the use of a second cannula.
Broome disclose a kyphoplasty kit (Fig. 1 and 2D, Page 1 Para. [0008]). Specifically in regards to claim 11, Broome discloses wherein the balloon catheter (100) comprises: an outer tube (125); an inner tube (126) positioned within the outer tube (125); and a balloon having a first end that is coupled to the outer tube and a second end that is coupled to the inner tube (Fig. 1, 2B-2D; and Page 2 Para. [0023]-[0025], Page 3 Para. [0030] and [0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the single tube connected to the balloon (208) of Smith to instead have the inner and outer tubes (125,126) as taught of Broome in order to have a means to stiffen the balloon catheter (Broome: Page 3 Para. [0030]).








Claims 1, 3, 21-22, 26-27, and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US Patent Pub. 20170164978A1) in view of Foley et al (US Patent 6425859B1).
Dean discloses a cannula for kyphoplasty (delivery device and method for vertebroplasty and kyphoplasty procedures, Fig. 3A-3B) (Abstract).  Specifically in regards to claims 1 and 3, Dean discloses the cannula (318) comprising: a shaft (340) extending along a longitudinal axis (axis through 340) between opposite first end surface (surface at the proximal end of 340 through which a tool may be inserted) and second end surface (surface of 340 attached to 330), the shaft (340) comprising an inner surface (344) defining a lumen (hollow extending within 340), the shaft (340) comprising a first opening that extends through the first end surface (surface at the proximal end of 340 through which a tool may be inserted) and a second opening (opening at junction of 340 and 330) that extends through the second end surface (surface of 340 attached to 330), (Dean recites that the delivery device 318 has a cylindrical body 340 with a proximal and distal ends having a cavity extending there through.  In addition, the device 318 is similar to the device shown in Fig. 1B which demonstrates two openings one at the proximal and distal ends to allow tools to be inserted there through.) (Fig. 1B and 3A-3B; and Page 4 Para. [0041]-[0042]).  A scoop (330) comprising opposite first and second side walls (portion of 330 extending from 348,350) each extending from the second end surface (surface of 340 attached to 330), the first side wall (portion of 330 extending from 348) including a first top surface (348), the second side wall (portion of 330 extending from 350) including a second top surface (350), the top surfaces (348,350) extending parallel to one another along at least a portion of the scoop (330) (Fig. 3A; and Page 4 Para. [0042] and [0046]-[0047]).  The scoop (330) comprising an arcuate inner surface (352) that is continuous with the inner surface (344) of the shaft (340), and an opposite 
Foley discloses in regards to claim 1, a device (100) having a scoop (116) having a the third portion including a rib (see Fig. 3 below) having a radius of curvature that is less than a radius of curvature of the first portion or the second portion (see Fig. 3 below)  and comprising a concave inner surface that is continuous with the arcuate inner surface and a convex outer surface that is continuous with the outer surface, and the rib being spaced apart from the second top surface (As can be seen in Fig. 7 and 7B, Foley discloses a second plate portion 116 that has a first and second portion that end at edges 120’ and a rib that has a curvature less than the overall curvature of the portion 116.) (Fig. 7-7B and Fig. 3 below; and Col. 8 line 53 to Col. 9 line7).  As to the rib being parallel to the long axis of the shaft, if the rib, see fig. 3 below of Foley, were to be added to the third portion of the scoop, 330 of Dean, then the rib would be parallel to the longitudinal axis that goes through the center of the shaft 340 since it would be at a distance from the axis and on a surface that is parallel to the axis.  In regards to claims 3, Foley discloses wherein the rib (see Fig. 3 below) is positioned equidistant between the first and second side surfaces (Fig. 7B and Fig. 3 below).  It would have been obvious to one having ordinary 


    PNG
    media_image3.png
    474
    1017
    media_image3.png
    Greyscale

Figure 3:  Foley demonstrating the portions of the scoop.

In regards to claim 21, Dean in view of Foley disclose a cannula with a scoop having an arcuate inner surface as disclosed above.  Foley as discussed above discloses wherein the scoop (116) has only one rib (see Fig. 3 above).  
In regards to claim 22, Dean in view of Foley disclose a cannula with a scoop having an arcuate inner surface as disclosed above. However, the combination is silent as to the thickness of the third portion and first and second portions being equal.  Foley further discloses wherein the first and second portions (see Fig. 3 above) each have a first thickness (see Fig. 3 below) defined by a distance from the arcuate inner surface (111’) to the outer surface (110’) and the third portion has a second thickness (see Fig. 3 below) defined by a distance from the arcuate 

    PNG
    media_image4.png
    590
    612
    media_image4.png
    Greyscale

Figure 4: Foley demonstrating the thickness of the scoop.
In regards to claim 26, Dean discloses a cannula for kyphoplasty (delivery device and method for vertebroplasty and kyphoplasty procedures, Fig. 3A-3B) (Abstract).  Specifically, Dean discloses the cannula (318) comprising: a shaft (340) extending along a longitudinal axis (axis through 340) between opposite first end surface (surface at the proximal end of 340 through which a tool may be inserted) and second end surface (surface of 340 attached to 330), the shaft (340) comprising an inner surface (344) defining a lumen (hollow extending within 340), the shaft (340) comprising a first opening that extends through the first end surface (surface at the proximal end of 340 through which a tool may be inserted) and a second opening (opening at junction of 340 and 330) that extends through the second end surface (surface of 340 attached to 330) (Dean recites that the delivery device 318 has a cylindrical body 340 with a proximal and claim 26, a device (100) having a scoop (116) having only one rib (see Fig. 2 above) the rib extending outwardly from the outer surface (110’), the rib being positioned equidistant between the first and second top surfaces, the rib (see Fig. 3 above) being spaced apart from the second top surface (As can be seen in Fig. 7 and 7B and Fig.3 above, Foley discloses a second plate portion 116 that has a first and second sides that end at edges 120’ and a rib that has a curvature less than the overall curvature of the portion 116.  The edges 120’ are the top surfaces of the side walls and as can be seen in Fig. 7B and 3 above, the rib is spaced apart from the second top surface.) (Fig. 7-7B and Fig. 3 above; and Col. 8 line 53 to Col. 9 line7).  As to the rib being parallel to the 
In regards to claim 27, Dean discloses a cannula for kyphoplasty (delivery device and method for vertebroplasty and kyphoplasty procedures, Fig. 3A-3B) (Abstract).  Specifically, Dean discloses the cannula (318) comprising: a shaft (340) extending along a longitudinal axis (axis through 340) between opposite first end surface (surface at the proximal end of 340 through which a tool may be inserted) and second end surface (surface of 340 attached to 330), the shaft (340) comprising an inner surface (344) defining a lumen (hollow extending within 340), the shaft (340) comprising a first opening that extends through the first end surface (surface at the proximal end of 340 through which a tool may be inserted) and a second opening (opening at junction of 340 and 330) that extends through the second end surface (surface of 340 attached to 330), (Dean recites that the delivery device 318 has a cylindrical body 340 with a proximal and distal ends having a cavity extending there through.  In addition, the device 318 is similar to the device shown in Fig. 1B which demonstrates two openings one at the proximal and distal ends to allow tools to be inserted there through.) (Fig. 1B and 3A-3B; and Page 4 Para. [0041]-[0042]).  A scoop (330) comprising opposite first and second side walls (portion of 330 extending from 348,350) that each extend from the second end surface (surface of 340 attached to 330), the first side wall (portion of 330 extending from 348) including a first top surface (348), the second side 
Foley discloses in regards to claim 27, a device (100) having a scoop (116) having first and second sidewalls (Fig. 3 above) each being tapered from the second end surface to a distal end surface (As can be seen in Fig. 3 above. the side walls reverse taper from the second end of the shaft.) (Fig. 3 above).  The scoop (116) comprising only one rib (see Fig. 3 above) the rib extending outwardly from the outer surface (110’), the rib being positioned equidistant between the first and second side walls , and the rib (116) being spaced apart from the second top surface (As can be seen in Fig. 7 and 7B and Fig. 2 above, Foley discloses a second plate portion 116 that has a first and second sides that end at edges 120’ and a rib that has a curvature less than the overall curvature of the portion 116.) (Fig. 7-7B and Fig. 2 below; and Col. 8 line 53 to Col. 9 line7).  As to the rib being parallel to the long axis of the shaft, if the rib, see fig. 3 below of Foley, were to be added to the third portion of the scoop, 330 of Dean, then the rib would be parallel to the longitudinal axis that goes through the center of the shaft 340 since it would be at a distance from the axis and on a surface that is parallel to the axis.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arcuate 
In regards to claim 29, Dean discloses wherein the top surfaces (348,350) lie in a plane, the plane containing the longitudinal axis (axis through 340) (The top surfaces of edges 348,350 are in the same plane as shown in Fig. 3A.) (Fig. 3A).

Response to Arguments
Applicants amendments filed on 1/13/21 have overcome the previous 112 rejection of claims 26 and 29 which are hereby withdrawn.
Applicants in their Remarks filed on 1/13/21 have argued against the combination of Dean and Foley  and  Smith and Ritland (Remarks Pg. 8-9).   Specifically, applicant states the following arguments “To maintain a proper rejection under 35 U.S.C. §103, the obviousness of an invention must be evaluated under a framework that requires consideration of the following three factors: (i) the scope and content of the prior art; (ii) the difference between the prior art and the claimed invention; and (iii) the level of ordinary skill in the art. Graham v. John Deere Co., 383 U.S. 1 (1966). . . . . Concerning items (i) and (ii) of the rejection under 35 U.S.C. § 103, Applicant respectfully disagrees with these aspects of the rejection under 35 U.S.C. § 103. . . . . Concerning item (iii) of the rejection under 35 U.S.C. § 103, Applicant respectfully disagrees with these aspects of the rejection under 35 U.S.C. § 103.”  However, applicants have not specifically stated why they believe the art of record fails to meet the Graham factors.  Instead merely conclusory statements of disagreement with the rejection have been put forth stating that those burdens have not been met and no facts or evidence on the record has been cited as to why or how the combinations fail to meet those factors has been presented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 
/MARCELA I. SHIRSAT/Examiner, Art Unit 3775